UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 12, 2012 PRESSTEK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-17541 02-0415170 (Commission File Number) (IRS Employer Identification No.) 10 Glenville Street Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 769-8056 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a)The annual meeting of the shareholders of the Company was held on June 12, 2012. (b)At the meeting, the shareholders: · elected all five nominees for Director on the Company's Board of Directors; and · approved an amendment to the Company’s Amended and Restated Certificate of Incorporation, as amended, to effect a reverse split of the Company’s common stock at the discretion of the Board of Directors at a ratio not less than 1-for-2 and not more than 1-for-15 The following are the final voting results for each of the seven items voted on at the meeting. 1.Election of Directors: Shares For Shares Against Non-Votes Edward E. Barr Daniel S. Ebenstein Stanley E. Freimuth Steven N. Rappaport Donald C. Waite, III 2.Approval of an amendment to the Company’s Amended and Restated Certificate of Incorporation, as amended, to effect a reverse split of the Company’s common stock at the discretion of the Board of Directors at a ratio not less than 1-for-2 and not more than 1-for-15: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRESSTEK, INC. (Registrant) Date: June 18, 2012 /s/ James R. Van Horn James R. Van Horn Senior Vice President, CAO, General Counsel and Secretary
